Citation Nr: 0933282	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected left knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial increased rating for service-
connected lumbar spine disability, currently evaluated as 10 
percent disabling, to include the issue of whether a 
compensable rating was warranted prior to June 11, 2004.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2007 rating actions 
of a Department of Veterans Affairs Regional Office (RO).

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2009.  A transcript of the hearing is associated with the 
claims folder.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period the objective medical 
findings for the left knee show active flexion to at least 
110 degrees, extension to 0 degrees, and no ankylosis, 
dislocated cartilage, or subluxation; pain is the major 
functional limitation.

2.  Prior to June 11, 2004, the Veteran's service-connected 
lumbar spine disability was manifested by pain and on and off 
muscle spasms reflective of mild intervertebral disc 
syndrome; it was not productive of limitation of motion, 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, muscle spasm severe enough to result in 
abnormal gait or abnormal spinal contour, ankylosis, 
incapacitating episodes, or any neurologic impairment.

3.  Since June 11, 2004, the Veteran's service-connected 
lumbar spine disability is manifested by more frequent 
episodes of back pain and slight limitation of motion still 
reflective of only mild intervertebral disc syndrome; it is 
not productive of forward flexion greater than 30 degrees but 
not greater than 60 degrees, muscle spasm on extreme forward 
bending with loss of lateral spine motion, muscle spasm 
severe enough to result in abnormal gait or abnormal spinal 
contour, ankylosis, incapacitating episodes, or any 
neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71, 
4.71a Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 
(2008).

2.  Prior to June 11, 2004, the criteria for a 10 percent 
rating for service-connected lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71, 4.71a, Diagnostic Code 5293 (2002). 

3.  Since June 11, 2004, the criteria for a rating in excess 
of 10 percent for service-connected lumbar spine disability 
are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002), 5293 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here, when the claim was for service connection, 
and it was then granted and an initial disability rating and 
effective date have been assigned, the Veteran's service 
connection claim has been more than substantiated - it has 
been proven.  Section 5103(a) notice has served its purpose 
and is no longer required.  As section 5103(a) no longer 
applies to the Veteran's appeal (e.g., his initial increased 
rating claim) the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Instead, 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 are for application.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a July 2002 letter (which notified 
the Veteran of the grant of service connection for 
degenerative joint disease of the left knee and degenerative 
disc disease of the lumbar spine, the assignment of their 
respective ratings, both effective July 2002, and his 
appellate rights) and the May 2004 statement of the case 
(which set forth the criteria necessary for higher disability 
evaluations, citations to applicable law, and the reasons and 
bases for the grant of his ratings).  Thus, the Board finds 
that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
He has been accorded multiple pertinent VA examinations.

II.  General Laws And Regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis 

A.  Left Knee

Historically, the Veteran filed a claim of entitlement to 
service connection for left knee pain in April 2002.  The RO 
granted service connection for degenerative joint disease of 
the left knee in a July 2002 rating decision and assigned a 
10 percent disability rating, effective from July 1, 2002.  
(An effective date of one day after discharge from service 
was granted since the claim was received within a year of 
that date).  This service-connected disability remains 
evaluated as 10 percent disabling.

The Veteran's service-connected left knee disability is 
evaluated under Diagnostic Code 5010.  According to 
Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings will be rated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under this Code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.  

Limitation of flexion of the knee is rated as 10 percent 
disabling when flexion is limited to 45 degrees.  A 20 
percent disability rating for limitation of flexion of the 
leg is warranted when flexion is limited to 30 degrees.  
Additionally, limitation of extension of the leg is rated as 
10 percent disabling when extension is limited to 10 degrees.  
A 20 percent disability rating for limitation of extension of 
the leg is warranted when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

The RO has also evaluated the Veteran's service-connected 
left knee disorder under Diagnostic Code 5259, pertaining to 
removal of semilunar cartilage that is symptomatic.  However, 
the Board notes that while the evidence reflects a February 
2002 arthroscopy to repair a lateral meniscus tear, there is 
no indication of semilunar cartilage removal.  In any event, 
10 percent is the highest available rating under Diagnostic 
Code 5259, and a separate rating under this Code is not 
permissible as the manifestations of the Veteran's 
degenerative joint disease and lateral meniscus tear are 
essentially the same.  See 38 C.F.R. § 4.14 (pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided).  

The service treatment records reveal complaints of left knee 
pain and a diagnosis of degenerative joint disease of the 
left knee by X-ray.  Additionally, in February 2002, the 
Veteran underwent a left knee arthroscopy for repair of a 
suspected lateral meniscus tear.  Examination under 
anesthesia revealed normal Lachman test, negative pivot 
shift, and no varus or valgus instability.  The post-
operative diagnosis was left knee lateral meniscus tear with 
grade III chondromalacia trochlear groove.  

During a June 2002 left knee examination in connection with 
his service discharge, the Veteran described pain in the 
lateral aspect of the knee with working out and walking 
backwards, which he rated a 4 out of 10.  He reported 
recurrent swelling but denied instability or locking.  
Physical examination revealed full range of motion with 
retropatellar crepitus.  The diagnosis was degenerative joint 
disease of the left knee.

The report of a June 2004 VA examination shows that the 
Veteran reported continued left knee pain, stiffness, 
locking, fatigability, and lack of endurance, which he 
treated with over the counter pain medicine and heat 
application.  In addition, he described periods of flare-ups 
associated with activity and relieved by rest.  He reported 
that bending and climbing particularly exacerbated his left 
knee symptoms.  He reported that the frequency of 
exacerbations was every 3 months, lasting a half a day to a 
day.  He reported no loss of work, as he was able to switch 
jobs to avoid bending and climbing.  He denied the use of 
crutches, canes, corrective shoes, or a brace (other than 
immediately postoperatively in 2002).  He also denied 
dislocation or recurrent subluxation.  It was noted that the 
effect of his left knee condition on his occupation and daily 
activities was that he had to modify his work and could no 
longer participate in vigorous lower extremity activities 
such as running and sports.  

Physical examination revealed active extension and flexion of 
0 to 110.  Pain limited passive range of motion by an 
additional 10 degrees.  Although there was additional 
functional loss due to pain on repetitive use, the amount in 
degrees was not indicated, only that he was unable to 
continue maximum use of the knee required repetitively for 
squatting or climbing.  Additionally, there was no edema, 
effusion, instability, or ankylosis.  Lachman, drawer, 
McMurray's, and Apley's grind tests were all negative.   
Most recently, the Veteran underwent a pertinent VA 
examination in February 2009.  Although the Board notes that 
it does not appear the claims file was reviewed in 
conjunction with the examination, the examination report does 
reflect review of "medical records," as well as 
comprehensive interview with the Veteran and physical 
examination.  Additionally, the medical history provided by 
the Veteran at that time is consistent with the medical 
evidence of record.  Accordingly, the Board finds that this 
VA examination is adequate for rating purposes.

The Veteran reported mild to moderate knee pain, exacerbated 
by cold weather and prolonged sitting or bending.  In 
addition, he reported locking episodes several times a year 
but less than monthly.  He denied instability, weakness, or 
episodes of dislocation or subluxation.  He also denied the 
use of assistive devices.  He reported he could walk 1 to 3 
miles.

Physical examination revealed a normal gait, with no evidence 
of abnormal weight bearing.  However, there was guarding of 
movement.  Clicks or snaps, grinding, and locking were also 
noted.  There was no instability, effusion, dislocation, or 
ankylosis.  McMurray's test was negative.  Active flexion of 
the left knee was 0 to 130 degrees, with no objective 
evidence of pain initially or with repetitive use.

Based on the foregoing evidence, the Board finds that a 
rating in excess of 10 percent for service-connected left 
knee disability is not warranted for any time during the 
appeal period.  Specifically, the evidence reflects active 
extension of 0 degrees and active flexion of at least 110 
degrees.  It also reflects passive extension of at least 10 
degrees and passive flexion of at least 100 degrees.  
Although the 2004 VA examiner noted additional functional 
loss due to pain on repetitive use, the degree of such loss 
was not indicated.  Nevertheless, there is no indication that 
this additional functional loss caused by pain was enough to 
warrant a higher rating under Diagnostic Code 5260 or 5261.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further the 
more recent February 2009 VA examination revealed no 
additional limitation of motion with repetitive use.   

Additionally, the record does not reflect ankylosis of the 
knee (Diagnostic Code 5256), recurrent subluxation or lateral 
instability (Diagnostic Code 5257), dislocated semilunar 
cartilage (Diagnostic Code 5258), or impairment of the tibia 
or fibula (Diagnostic Code 5262) as to warrant a higher 
rating under those diagnostic codes.  

As there are no distinct time periods where the Veteran's 
symptoms warrant different ratings, staged ratings are not 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Thus, applying the rating criteria to the facts of the 
Veteran's left knee disability, the Board must conclude that 
the currently-assigned 10 percent disability rating is 
appropriate for the entire appeal period.  The preponderance 
of the evidence is against the award of a higher disability 
rating.

B.  Lumbar Spine

Historically, the Veteran filed service connection for low 
back pain in April 2002.  The RO granted service connection 
for degenerative disc disease of the lumbar spine in a July 
2002 rating decision and assigned a noncompensable rating, 
effective from July 1, 2002.  (An effective date of one day 
after discharge from service was granted since the claim was 
received within a year of that date).  In this regard, the 
Board notes that while the face of that rating decision 
reflects the grant of a noncompensable rating, the body of 
that decision confusingly indicates the assignment of a 10 
percent rating.  In a February 2006 rating decision, the RO 
granted an increased evaluation of 10 percent, effective from 
June 11, 2004.

The Veteran's service-connected lumbar spine disability was 
initially evaluated under Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome).  During the pendency of this 
appeal, effective September 23, 2002, VA revised the criteria 
for evaluating intervertebral disc syndrome.  VA again 
revised the criteria for evaluating diseases and injuries of 
the spine, effective September 26, 2003.  This revision 
changed the diagnostic codes for spine disorders to 5235 
through 5243. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  However, the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.   See VAOPGCPREC 3-00.  

The RO addressed the Veteran's claim for an increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran 
when the Board applies the regulatory revisions of September 
23, 2002 and September 26, 2003 in the adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, criteria for rating 
intervertebral disc syndrome provided that mild 
intervertebral disc syndrome was rated as 10 percent 
disabling, moderate intervertebral disc syndrome with 
recurring attacks was rated as 20 percent disabling, severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was rated as 40 percent disabling, and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief was 
rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Currently, intervertebral disc syndrome, either pre-operative 
or post-operative, is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2006).  

When rating intervertebral disc syndrome based upon 
incapacitating episodes, a 10 percent disability rating is 
assigned when there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent. 

For purposes of evaluations under Diagnostic Code 5293/5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, also in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a noncompensable evaluation for 
slight subjective symptoms only; a 10 percent evaluation for 
characteristic pain on motion; a 20 percent evaluation for 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position; and a 40 
percent evaluation for severe strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The Board notes the terms "slight/mild," "moderate," and 
"severe" under Diagnostic Code 5292 and 5293 are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board will consider the claim for a higher initial rating 
based on all rating criteria applicable during this appeal. 
However, as noted above, the revised provisions may not be 
applied to any time period before the effective date of the 
change.  

Prior to June 2004, the record reflects repeated complaints 
of low back pain.  An April 2002 private treatment report 
reflects on and off muscle spasms, with no leg pain.  During 
a June 2002 spine examination in connection with Veteran's 
service discharge, he reported episodes of low back pain 
occurring approximately quarterly, and lasting about a week, 
which he treated with muscle relaxers.  He rated the pain 
during these episodes a 9.5 out of 10.  He denied radicular 
symptoms.  Physical examination revealed normal gait and 
posture.  There was full range of motion without focal 
tenderness.  Neurologic examination revealed reflexes of 2+ 
throughout and negative Babinski test.  The diagnosis was 
degenerative disc disease of the lumbar spine by X-ray.

Based on the foregoing evidence, the RO assigned a 
noncompensable evaluation for the Veteran's service-connected 
lumbar spine disability.  However, the Board finds that the 
symptoms demonstrated by the Veteran prior to June 2004 more 
nearly approximate the assignment of a 10 percent rating for 
mild intervertebral disc syndrome under Diagnostic Code 5293.  
As mentioned, the evidence reflects episodes of low back pain 
and on and off muscle spasms.  

However, the Board finds that the evidence does not support a 
rating higher than 10 percent.  Specifically, the record 
reflects normal gait, full range of motion without focal 
tenderness, and no radiating pain, going against the finding 
of moderate intervertebral disc syndrome warranting a 20 
percent rating under Diagnostic Code 5293.  Additionally, the 
evidence does not reflect incapacitating episodes warranting 
a higher rating under the revised rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5243).  Nor 
does the evidence reflect muscle spasm on extreme forward 
bending with loss of lateral spine motion, or muscle spasm 
severe enough to result in abnormal gait or abnormal spinal 
contour, to support a 20 percent rating under Diagnostic Code 
5295 or the revised rating criteria.  The evidence also does 
not reflect limitation of motion warranting a higher rating 
under Diagnostic Code 5292 or the revised rating criteria.  
Further, the evidence is absent for findings of ankylosis to 
warrant a higher rating on this basis. 

Additionally, the evidence fails to reflect any neurologic 
manifestations of the Veteran's lumbar spine disability.  As 
such, an increased rating under Diagnostic Code 8520 for 
sciatic nerve dysfunction is inappropriate.

Finally, as the evidence does not indicate functional loss 
due to weakness, fatigability, incoordination, or pain on 
repetitive use, a higher rating on this basis is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent under the 
old and new rating criteria prior to June 11, 2004. 

Turning to the time period since June 2004, the evidence 
reflects a pertinent VA examination conducted on June 11, 
2004.  At that time, the Veteran complained of sharp low back 
pain without radiation, precipitated by repetitive bending 
and lifting, which he treated with Flexeril.  He reported 
approximately 15 flare-ups in two years, which were 
precipitated by use, lasted from one to seven days, and were 
treated with a heating pad in bed.  He reported that during a 
flare-up, he was limited to household distances, and hobbled 
from the bedroom to the bathroom.  He reported the use of a 
back brace at work, which was provided by his employer.  He 
estimated that he had missed one to two months of work in the 
last two years because of back pain.  With respect to the 
effect of his low back disorder on his occupation and daily 
activities, it was noted that, with an exacerbation, he was 
unable to do his job and stayed off work, and that he had 
given up sports activities that require repetitive use of the 
back.  

Physical examination revealed forward flexion to 80 degrees 
with pain at the end, extension to 35 degrees with pain at 
the end, right lateral bending to 25 degrees with pain, left 
lateral bending to 35 degrees, and rotation to 45 degrees 
with pain.  Reflexes were 2+ symmetrical.  Sensory 
examination was normal.  He was able to heel and toe walk.  
Straight leg raise test was negative.  X-rays were grossly 
unremarkable, revealing normal lordotic curvature and no 
fracture, dislocation, or spondylolisthesis.  

Most recently, the Veteran underwent a VA spine examination 
in February 2009.  Although the Board notes that it does not 
appear the claims file was reviewed in conjunction with the 
examination, the examination report does reflect review of 
"medical records," as well as comprehensive interview with 
the Veteran and physical examination.  Accordingly, the Board 
finds that this VA examination is adequate for rating 
purposes.

The Veteran reported that he was employed full-time as a 
material handler supervisor, and that he had lost 3 weeks of 
work in the last 12 months because of back pain.  The Veteran 
reported moderate back pain, more frequent in nature (every 
couple of weeks, lasting up to a week), worse with bending 
and lifting.  Additionally, he reported severe flare-ups 
every 5 to 6 months, lasting 3 to 7 days.  It was noted that 
there were no incapacitating episodes.  The Veteran denied 
associated symptoms such as urinary or fecal incontinence, 
erectile dysfunction, or numbness or weakness.  

On physical examination, the Veteran demonstrated normal gait 
and posture.  There was no abnormal spinal contour or 
ankylosis.  There was no spasm or guarding.  Active flexion 
was to 90 degrees, extension was to 20 degrees, left and 
right lateral extension and flexion was to 30 degrees.  
Objective evidence of pain was noted on initial and 
repetitive range of motion, however there was no additional 
functional loss on repetitive use due to pain.  Motor, 
sensory, and reflex evaluation produced normal findings.  X-
rays revealed mild degenerative change at the L5 S1 disc 
space. 

Upon consideration of the foregoing medical evidence, the 
Board finds that a rating in excess of 10 percent since June 
2004 is not warranted for the service-connected lumbar spine 
disability.  

Initially, the Board notes that despite the Veteran's report 
of more frequent back pain at the February 2009 VA 
examination, the record is essentially absent for complaints 
or treatment of his low back since June 2004, with the 
evidence primarily consisting of the June 2004 and February 
2009 VA examinations.  These records do not reflect symptoms, 
such as abnormal gait, abnormal spinal contour, radiating 
pain, tenderness to palpation, or neurologic complications, 
that would warrant a 20 percent rating for moderate 
intervertebral disc syndrome under 5293. Additionally, these 
records do not reflect incapacitating episodes as to warrant 
a higher rating under the revised rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5243).  

The evidence also does not reflect muscle spasm on extreme 
forward bending with loss of lateral spine motion, or muscle 
spasm severe enough to result in abnormal gait or abnormal 
spinal contour, to support a 20 percent rating under 
Diagnostic Code 5295 or the revised rating criteria.  Nor 
does the evidence reflect ankylosis warranting a higher 
rating on this basis. 

Although the evidence reflects limitation of motion, the 
Veteran has demonstrated flexion to at least 80 degrees and 
extension to at least 20 degrees.  Although pain was noted 
with range of motion, and additional functional loss due to 
pain on repetition was noted at the June 2004 VA examination, 
there is no indication that pain resulted in more than slight 
limitation of motion, or forward flexion more than 30 degrees 
but not greater than 60 degrees, as to warrant a higher 
rating under Diagnostic Code 5292 or the revised rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As mentioned, the evidence fails to reflect any neurologic 
manifestations of the Veteran's lumbar spine disability to 
support an increased rating under Diagnostic Code 8520 for 
sciatic nerve dysfunction is inappropriate.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating higher than 10 percent under the 
old and new rating criteria since June 11, 2004.

IV.  Extraschedular Rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted at any time, for any of the 
service-connected disabilities on appeal.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence that the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  
The Veteran has not reported missed work or hospitalization 
as a result of his left knee disability.  Nor has he reported 
hospitalization due to his lumbar spine disability.  Although 
he has reported missed work associated with his lumbar spine 
disability, and that he had to leave his job as a toxic 
material handler for a new job requiring less bending, 
squatting, and lifting (see June 2009 hearing transcript), 
the Board notes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  With 
this in mind, the Board finds that the evidence does not 
reflect that the Veteran's disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  His ratings 
for his service-connected left knee and lumbar spine 
disabilities contemplate his complaints.  Thus the Board 
finds that the preponderance of the evidence is against 
referral of the Veteran's claims for extraschedular 
consideration.

Total disability rating due to individual unemployability 
(TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record clearly shows that the Veteran is currently 
employed on a full-time basis; thus, there is no cogent 
evidence of  unemployability and entitlement to increased 
compensation based on TDIU is not warranted.  See the 
February 2009 VA examination report.




ORDER

Entitlement to an initial increased rating in excess of 10 
percent for service-connected left knee disability is denied.  

Entitlement to a 10 percent rating for service-connected 
lumbar spine disability prior to June 11, 2004 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar spine disability since June 11, 2004 
is denied.  


REMAND

The Veteran contends that his currently-shown sleep apnea 
developed during active military duty.  The record reflects 
that he was diagnosed with the condition in 2006.  

While the service treatment records do not reflect complaints 
of sleep apnea or related symptoms, the record contains lay 
statements, from the Veteran's ex-wife and fellow soldiers, 
indicating that they witnessed sleep apnea symptoms such as 
intense snoring, shortness of breath, and erratic sleep 
patterns by the Veteran during active military service.  
Indeed, the Veteran has consistently asserted that he did not 
report his in-service symptoms because he was unaware of 
sleep apnea or its symptoms at that time.  These statements 
concerning the Veteran's symptoms during service involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the Veteran should be 
accorded an opportunity to undergo a VA examination, the 
purpose of which is to determine, to the extent possible, the 
etiology of his currently-shown sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination by an appropriate 
individual to determine the nature, 
extent, and etiology of his sleep apnea.  
The claims folder should be made available 
to the examiner to review in conjunction 
with the examination and the examination 
report must reflect that such a review was 
undertaken.  All indicated studies should 
be conducted.  

In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that the Veteran's 
sleep apnea is related to service, 
including the in-service symptoms of 
severe snoring, shortness of breath, and 
erratic sleep patterns.  A complete 
rationale should be provided for all 
opinions expressed.

2.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


